DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-33 have been cancelled and Claims 34-46 have been added; therefore, Claims 34-46 are currently pending in application 16/660,289.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 34-46 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 7,870,078, and over claims 1-33 of U.S. Patent No. 8,352,281. Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for assessing risk of fraud based on user address change demographic analysis.

16/660289
US 7870078
Claim 34. A computerized method for a client to assess a risk of fraud, comprising: receiving at a client-based server information relating to a first address relating to one of an account holder or an applicant, wherein the first address information is stored as computer readable media; receiving at a client-based server information relating to a second address of the account holder or applicant, wherein the second address information is stored as computer readable media; using an algorithm at a client-based server to measure demographic differences between the first and second addresses; and determining a relative risk of fraud based on the demographic differences at a client- based server.
Claim 1.  A computer-implemented method for assessing a risk of fraud, comprising: receiving at least information relating to a first address relating to one of an account holder or an applicant; determining demographic data relating to the first address; receiving information relating to a second address; determining demographic data relating to the second address; measuring demographic differences between the first and second addresses using the determined demographic data relating to the first address and the determined demographic data relating to the second address; and calculating a score indicative of a level of risk of identity theft fraud using the measured demographic differences, wherein calculating a score is done using a processor.
Claim 39. A computer-implemented method for a client to assess a risk of identity theft fraud with respect to new applications, comprising: receiving at a client-based server first address information stored as computer readable media relating to an applicant for an account; and using demographic data relating to the address information to calculate a score using computer executable instructions that indicates a risk of fraud.
A computer-implemented method for assessing a risk of identity theft fraud with respect to new applications, comprising: receiving first address information relating to an applicant for an account; receiving reference address information relating to a reference address; determining demographic data relating to the first address information and the reference address information; and calculating a score indicative of a level of risk of identity theft fraud using the determined demographic data, wherein calculating a score is done using a processor.


16/660289
US 8352281
Claim 34. A computerized method for a client to assess a risk of fraud, comprising: receiving at a client-based server information relating to a first address relating to one of an account holder or an applicant, wherein the first address information is stored as computer readable media; receiving at a client-based server information relating to a second address of the account holder or applicant, wherein the second address information is stored as computer readable media; using an algorithm at a client-based server to measure demographic differences between the first and second addresses; and determining a relative risk of fraud based on the demographic differences at a client- based server.
Claim 1. A computer-implemented method for assessing a level of risk of fraud, comprising: receiving as computer readable storage media at least information relating to a first address relating to one of an account holder or an applicant; receiving as computer readable storage media information relating to a second address; obtaining demographic data related to the first and second addresses; measuring demographic differences between the first and second addresses using computer executable instructions that include an algorithm for measuring the demographic differences; and providing a level of risk of fraud based upon the demographic differences.
Claim 39. A computer-implemented method for a client to assess a risk of identity theft fraud with respect to new applications, comprising: receiving at a client-based server first address information stored as computer readable media relating to an applicant for an account; and using demographic data relating to the address information to calculate a score using computer executable instructions that indicates a risk of fraud.
Claim 15. A computer-implemented method for assessing a risk of identity theft fraud, comprising: using obtained demographic attributes of street addresses to predict the risk of fraud via computer executable instructions, wherein using comprises analyzing differences between demographic attributes of the addresses.


Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-46 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Independent Claim 34 includes the following limitation: “…using an algorithm at a client-based server to measure demographic differences between the first and second addresses; and determining a relative risk of fraud based on the demographic differences at a client- based server.”
However, the Examiner is unclear as to how the computerized method obtains demographic data from the received address data. Does the computerized method also receive demographic data related to the received address data? Does the computerized method deduce demographic data based on received address data and historical patterns?
Claims 35-38 are also rejected as being dependent from claim 34, under the same rationale and reasoning as identified above.
Independent Claim 39 includes the following limitation: “…receiving at a client-based server first address information stored as computer readable media relating to an applicant for an account; and using demographic data relating to the address information to calculate a score using computer executable instructions that indicates a risk of fraud.”
However, the Examiner is unclear as to how the computer-implemented method obtains demographic data related to the received address data. Does the computer-implemented method also receive demographic data related to the received address data? 
Furthermore, the Examiner is unclear as to the type of calculation or algorithm that would (or should) be used to determine a score with first address data and demographic data related to the address data.
Claims 40-46 are also rejected as being dependent from claim 34, under the same rationale and reasoning as identified above.









Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:



Claims 34-46 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 34-46 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1,
Claims 34-46 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1],
Claims 34-46 are directed toward the judicial exception of an abstract idea.  Independent claims 34 and 39 are directed specifically to the abstract idea of managing the determination and communication of dirt level along with geographical information of luminaires.
Regarding independent claims 34 and 39, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
Independent Claim 34)  A computerized method for a client to assess a risk of fraud, comprising:
receiving at a client-based server information relating to a first address relating to one of an account holder or an applicant, wherein the first address information is stored as computer readable media;
receiving at a client-based server information relating to a second address of the account holder or applicant, wherein the second address information is stored as computer readable media;
using an algorithm at a client-based server to measure demographic differences between the first and second addresses; and
determining a relative risk of fraud based on the demographic differences at a client- based server.
Independent Claim 39)  A computer-implemented method for a client to assess a risk of identity theft fraud with respect to new applications, comprising:
receiving at a client-based server first address information stored as computer readable media relating to an applicant for an account; and
using demographic data relating to the address information to calculate a score using computer executable instructions that indicates a risk of fraud.

As the underlined claim limitations above demonstrate, independent claims 34 and 39 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).
Dependent claims 35-38 and 40-46 provide further details to the abstract idea of claims 34 and 39 regarding the received data and the indicator (information), therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 34 and 39.
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2],
Claims 34-46 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computerized method”, a “computer-implemented method”, a “a client-based server”, data “stored as computer readable media”, and “computer executable instructions” for executing method steps; however, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 35-38 and 40-46 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B,
Claims 34-46 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computerized method”, a “computer-implemented method”, a “a client-based server”, data “stored as computer readable media”, and “computer executable instructions” for executing method steps; however, limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 35-38 and 40-46 merely recite further additional embellishments of the abstract idea of independent claims 34 and 39 respectively, but these features only serve to further limit the abstract idea of independent claims 34 and 39, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 34-46 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 34-46 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 34-46 are rejected under 35 U.S.C. 102(e) as being anticipated by Wright et al. (US 8,019,678 B2).
As per independent Claim 34, Wright discloses a computerized method (See at least Fig.14 and C33-C34, Method/ System Hardware) for a client to assess a risk of fraud, comprising: receiving at a client-based server information relating to a first address relating to one of an account holder or an applicant, wherein the first address information is stored as computer readable media; receiving at a 
As per Claim 35, Wright discloses analyzing whether the first address is a warm address (See at least C20L30-L58; and C23-C26).  
As per Claim 36, Wright discloses analyzing whether the first address is a undeliverable mail address (See at least C20L30-L58; and C23-C26).   
As per Claim 37, Wright discloses calculating a score indicative of a level of risk of identity theft fraud (See at least C20L30-L58).  
As per Claim 38, Wright discloses wherein the act of calculating a score comprises using a mathematical model that includes weighting factors for one or more pre-defined variables used in the model (See at least C20L30-L58).   
As per independent Claim 39, Wright discloses a computer-implemented method (See at least Fig.14 and C33-C34, Method/ System Hardware) for a client to assess a risk of identity theft fraud with respect to new applications, comprising: receiving at a client-based server first address information stored as computer readable media relating to an applicant for an account; and using demographic data relating to the address information to calculate a score using computer executable instructions that indicates a risk of fraud (See at least C20L30-L58; See also C23-C26, Various Data Tests involved in risk score generation (including address and demographic analysis); C30L55-C32L62, History Testing, Comparison Operation).
As per Claim 40, Wright discloses receiving a reference address (See at least C20L30-L58; C23-C26; and C30L55-C32L62).  
As per Claim 41, Wright discloses wherein act of receiving a reference address includes receiving reference address information from a third party database (See at least C20L30-L58; C23-C26; and C30L55-C32L62).  
As per Claim 42, Wright discloses wherein the act of receiving a reference address includes receiving reference address information as part of input data provided in making a request to assess a risk of identity theft fraud (See at least C20L30-L58; C23-C26; and C30L55-C32L62).  
As per Claim 43, Wright discloses measuring at least one difference in demographic data appended to the first and reference address information (See at least C20L30-L58; C23-C26; and C30L55-C32L62).  
As per Claim 44, Wright discloses reporting an assessment of a risk of identity theft based at least in part on the score (See at least C20L30-L58; C23-C26; and C30L55-C32L62).  
As per Claim 45, Wright discloses analyzing negative data for the first address (See at least C20L30-L58; C23-C26; and C30L55-C32L62).  
As per Claim 46, Wright discloses wherein the act of assessing risk of identity theft is based on the score and analysis of the negative data (See at least C20L30-L58; C23-C26; and C30L55-C32L62).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629